DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa (WO 2016117615)1.
With respect to claim 1, Kagawa discloses a cell culture apparatus comprising a cell supply unit (Figure 1:101), a culture medium supply unit (Figure 1:111, 114), a stirring unit (Figure 8:50), a separation unit (Figure 1:40) and a culture vessel (Figure 1:20).  A first flow channel forms a circulation route passing through the cell supply unit, stirring unit, separation unit and culture vessel.  The circulation route (Figure 1:F1) additionally is used to return from the culture vessel to the cell supply unit.  Second and third flow channels connect the culture medium supply unit and the additive supply unit to the first flow channel.  This is shown in at least Fig. 1.  A control unit (Figure 1:18) is used to control the feeding of liquid through the first, second and third flow channels.  This is described in at least paragraphs [0068]-[0087].
With respect to claims 2-4, Kagawa discloses the apparatus as described above.  As previously discussed, Kagawa further teaches that the separation unit that includes a plurality of filter membranes configured to separate cell types by size.  The device of 

	With respect to claims 5-8, Kagawa discloses the apparatus as described above.  Furthermore, Kagawa teaches that a storage container (Figure 1:30) is located downstream from the cell supply unit along the first flow channel.  Kagawa also discloses a control unit capable of affecting how fluid is delivered through each flow channel.  Regarding limitations related to the manner in which the control unit is operated (“the control unit carries out…”), it is noted that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 9, Kagawa discloses the apparatus as described above.  Kagawa further teaches that a plurality of additive supply (Figure 1:121, 131) units are used.  Paragraph [0062] teaches that activators (e.g. growth factors) and inhibitory factors are delivered to the culture vessel.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ieshima (JP 2007312668)2 in view of Zenhausern (US 20150072413), Ribault (US 20090181450) and Bontinck (US 20120264210).
	With respect to claim 1, Ieshima discloses a cell culture apparatus comprising a cell supply unit (Figure 1:14) that supplies cells, a culture medium supply unit (Figure 1:10, 12) that supplies a culture medium and an additive supply unit (Figure 1:15) that supplies an additive for inducing differentiation.  This is described in at least paragraphs [0017]-[0022] of the provided English translation.  A first flow channel (generally, Figure 1:4) connects the cell supply unit to a culture vessel (Figure 1:2).  A second flow channel connects the culture medium supply unit to the first channel and a third flow channel connects the additive supply unit to the first channel.  This is shown in Fig. 1.  Paragraphs [0021]-[0024] and [0044]-[0046] further teach that a control unit controls the feeding of liquid through each channel using valves (Figure 1:16, 18, 20, 22, 23, 24).  Ieshima, however, does not appear to teach that the cell culture apparatus includes a stirring unit.
	Zenhausern discloses comprising a cell supply unit, a culture medium supply unit and an additive supply unit connected to a plurality of culture vessels using a plurality of flow channels.  Zenhausern shows in at least Fig. 7 that a stirring unit is used to prepare fluid from the supply units prior to delivery into a culture vessel. 
[AltContent: textbox (Culture vessels)][AltContent: textbox (Stirring unit)][AltContent: textbox (Fluid supply units)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1452
    921
    media_image1.png
    Greyscale



	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the cell culture apparatus of Ieshima includes a stirring unit.  As evidenced by Zenhausern, it is common in the art to mix culture fluid to produce a processing liquid suitable for delivery to a cell culture vessel. Those of ordinary skill would have recognized that stirring/mixing is typically done to uniformly distribute nutrients, additives, etc. in a medium according to well established principles. Applying a known technique (here, stirring) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.
	Ieshima and Zenhausern, however, still differ from Applicant’s claimed invention because Ieshima does not appear to disclose a separation unit.
	Ribault discloses a cell culture separation unit comprising a plurality of filter membranes (Figure 1:3, 4) arranged in series.  Ribault teaches that the pores of each 
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Ieshima system with a separation unit configured to isolate at least one cell type of particular interest.  Ribault teaches that cells can be efficiently selected and separated from a liquid medium based on size by adjusting the pore diameter of a filter membrane.  Those of ordinary skill would have recognized that this technique would be useful if implemented in the Ieshima system as a means by which to concentrate specific stem cells of interest.
Ieshima, Zenhausern and Ribault, however, still differ from Applicant’s claimed invention because Ieshima does not appear to disclose that the first flow channel returns from the culture vessel to the cell supply unit.
	Bontinck discloses a cell culture apparatus comprising a cell supply unit (Figure 2:20), an enrichment unit (Figure 2:7) and a culture vessel (Figure 2:1) that cultures cells.  Bontinck teaches that a first flow channel forms a circulation route (Figure 2:18, 19, 25) that passes through the cell supply unit and the culture vessel and returns from 
	Before the effective filing date of the claimed invention, it would have been obvious to return culture media from the culture vessel back to the cell supply unit when operating the system of Ieshima.  Bontinck shows that circulation routes are often used to recycle fluid back to an originating location in order to conserve materials and cells.  Bontinck further teaches that this recirculation strategy is beneficial because it can be used to treat processed culture medium (e.g. oxygenation) so that it can be mixed with fresh medium and used once more.

	With respect to claims 2-4, Ieshima, Zenhausern, Ribault and Bontinck disclose the combination as described above.  As previously discussed, Ribault discloses a separation unit that includes a plurality of stacked filter membranes.  Ribault teaches in at least paragraphs [0010]-[0015] that pore size is a result effective variable to be optimized through routine experimentation in order to achieve a desired result.  Those of ordinary skill would have recognized that pore diameter could be adjusted to separate out differentiated, undifferentiated, intermediate and dead cells based on size.

	With respect to claims 5-8, Ieshima, Zenhausern, Ribault and Bontinck disclose the combination as described above.  Furthermore, Ieshima teaches that a storage container (Figure 1:30) is located downstream from the cell supply unit along the first flow channel.  Ieshima also discloses a control unit capable of affecting how fluid is delivered through each flow channel.  Regarding limitations related to the manner in is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 9, Ieshima, Zenhausern, Ribault and Bontinck disclose the combination as described above.  It would have been obvious to use as many additive supply units as desired when operating the Ieshima system.  A mere duplication of parts (here, using second, third, fourth, etc. additive supplies) that produces a cumulative or otherwise predictable result does not represent a patentable improvement over the prior art.  See MPEP 2144.04.  

	With respect to claim 11, Ieshima, Zenhausern, Ribault and Bontinck disclose the combination as described above.  Ieshima additionally discloses a corresponding method in which the control unit carries out control of transferring a mixture containing the cell supplied from the culture medium supply unit, the additive supplied from the additive supply unit and the culture medium supplied from the culture medium supply unit to the culture vessel.  As previously noted, Zenhausern and Ribault teach the state of the art regarding stirring units and separation units.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ieshima (JP 2007312668) in view of Zenhausern (US 20150072413), Ribault (US 20090181450) and Bontinck (US 20120264210) as applied to claim 1, and further in view of Stampfl (EP 0949526).
	Ieshima, Zenhausern, Ribault and Bontinck disclose the combination as described above.  Ieshima additionally teaches that the culture vessel is disposed within an incubator (Figure 1:36) to keep it at a constant temperature.  Ieshima, however, does not teach that a temperature gradient-reducing mechanism is provided along a first flow channel.
	Stampfl discloses a culture vessel (Figure 1:1) that accommodates a cell sample. The culture vessel is in direct communication with a temperature gradient-reducing mechanism (Figure 1:5, 6) that reduces a temperature gradient generated along a flow channel (Figure 1:2) due to a difference in temperature between the inside and the outside of the culture vessel.
	Before the effective filing date of the claimed invention, it would have been obvious to further modify the Ieshima system to include a temperature gradient-reducing mechanism along the flow line into the incubator.  Stampfl shows that temperature gradient-reducing mechanisms may be configured as simple heating/cooling elements that operate according to well established principles.  Stampfl teaches that it is often necessary to adjust the temperature of a culture medium before delivering it to an incubator because different cells are optimally grown within an established temperature range.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (WO 2016117615) as applied to claim 1, and further in view of Stampfl (EP 0949526).
	Kagawa discloses the apparatus as described above.  Kagawa additionally teaches that the culture vessel is disposed within an incubator (Figure 1:24) to keep it at a constant temperature.  Kagawa, however, does not teach that a temperature gradient-reducing mechanism is provided along a first flow channel.
	Stampfl discloses a culture vessel (Figure 1:1) that accommodates a cell sample. The culture vessel is in direct communication with a temperature gradient-reducing mechanism (Figure 1:5, 6) that reduces a temperature gradient generated along a flow channel (Figure 1:2) due to a difference in temperature between the inside and the outside of the culture vessel.
	Before the effective filing date of the claimed invention, it would have been obvious to further modify the Kagawa system to include a temperature gradient-reducing mechanism along the flow line into the incubator.  Stampfl shows that temperature gradient-reducing mechanisms may be configured as simple heating/cooling elements that operate according to well established principles.  Stampfl teaches that it is often necessary to adjust the temperature of a culture medium before delivering it to an incubator because different cells are optimally grown within an established temperature range.



Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose, in the claimed environment, a cell culture apparatus comprising a cell supply unit, a stirring unit, a separation unit and a culture vessel, wherein a first flow channel forms a circulation route that delivers medium and cells to the culture vessel and returns from the culture vessel to the cell supply unit, and wherein the separation unit includes a plurality of filter membranes that can be independently selected by a control unit.  Although the Ribault reference teaches the state of the art regarding passing a cell culture fluid through a plurality of filters, Ribault does not teach that a control unit is used to selectively feed liquid through any one of the plurality of filter membranes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Antwiler (US 20110275056) reference teaches the state of the art regarding cell culture systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph citations will be made in reference to U.S. Pat. Pub. No. 20170306279, which is an English language translation
        2 Citations made to this reference are in view of the previously provided English translation